
	

114 HR 4954 IH: Water Quality Protection and Job Creation Act of 2016
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4954
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mr. DeFazio (for himself, Mrs. Napolitano, Ms. Norton, Mr. Nadler, Ms. Brown of Florida, Ms. Eddie Bernice Johnson of Texas, Mr. Cummings, Mr. Larsen of Washington, Mr. Capuano, Mr. Lipinski, Mr. Cohen, Mr. Sires, Ms. Edwards, Mr. Garamendi, Mr. Carson of Indiana, Ms. Hahn, Mr. Nolan, Mrs. Kirkpatrick, Ms. Titus, Mr. Sean Patrick Maloney of New York, Ms. Esty, Ms. Frankel of Florida, Mrs. Bustos, Mr. Huffman, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to authorize appropriations for State water
			 pollution control revolving funds, and for other purposes.
	
	
		1.Short title; table of contents
 (a)In generalThis Act may be cited as the Water Quality Protection and Job Creation Act of 2016. (b)Table of contents  Sec. 1. Short title; table of contents. Sec. 2. Amendment of Federal Water Pollution Control Act. Title I—Water Quality Financing Subtitle A—Technical and Management Assistance Sec. 101. Technical assistance. Sec. 102. State management assistance. Sec. 103. Watershed pilot projects. Sec. 104. Nonpoint source management programs. Subtitle B—State Water Pollution Control Revolving Funds Sec. 111. Capitalization grant agreements. Sec. 112. Water pollution control revolving loan funds. Sec. 113. State planning assistance. Sec. 114. Intended use plan. Sec. 115. Technical assistance. Sec. 116. Authorization of appropriations. Title II—Alternative water source and sewer overflow and stormwater grants Sec. 201. Pilot program for alternative water source projects. Sec. 202. Sewer overflow control grants.  2.Amendment of Federal Water Pollution Control ActExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
		IWater Quality Financing
			ATechnical and Management Assistance
				101.Technical assistance
 (a)Technical Assistance for Rural and Small Treatment WorksSection 104(b) (33 U.S.C. 1254(b)) is amended— (1)by striking and at the end of paragraph (6);
 (2)by striking the period at the end of paragraph (7) and inserting ; and; and (3)by adding at the end the following:
							
 (8)make grants to nonprofit organizations— (A)to provide technical assistance to rural, small, and tribal municipalities for the purpose of assisting, in consultation with the State in which the assistance is provided, such municipalities and tribal governments in the planning, developing, and acquisition of financing for eligible projects described in section 603(c);
 (B)to provide technical assistance and training for rural, small, and tribal publicly owned treatment works and decentralized wastewater treatment systems to enable such treatment works and systems to protect water quality and achieve and maintain compliance with the requirements of this Act; and
 (C)to disseminate information to rural, small, and tribal municipalities and municipalities that meet the affordability criteria established under section 603(i)(2) by the State in which the municipality is located with respect to planning, design, construction, and operation of publicly owned treatment works and decentralized wastewater treatment systems..
 (b)Authorization of AppropriationsSection 104(u) (33 U.S.C. 1254(u)) is amended— (1)by striking and (6) and inserting (6); and
 (2)by inserting before the period at the end the following: ; and (7) not to exceed $100,000,000 for each of fiscal years 2017 through 2021 for carrying out subsections (b)(3), (b)(8), and (g), except that not less than 20 percent of the amounts appropriated pursuant to this paragraph in a fiscal year shall be used for carrying out subsection (b)(8).
						102.State management assistance
 (a)Authorization of appropriationsSection 106(a) (33 U.S.C. 1256(a)) is amended— (1)by striking and at the end of paragraph (1);
 (2)by striking the semicolon at the end of paragraph (2) and inserting ; and; and (3)by inserting after paragraph (2) the following:
							
 (3)such sums as may be necessary for each of fiscal years 1991 through 2016, and $300,000,000 for each of fiscal years 2017 through 2021;.
 (b)Technical amendmentSection 106(e) (33 U.S.C. 1256(e)) is amended by striking Beginning in fiscal year 1974 the and inserting The. 103.Watershed pilot projectsSection 122(c) is amended to read as follows:
					
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $120,000,000 for each of fiscal years 2017 through 2021..
 104.Nonpoint source management programsSection 319(j) (33 U.S.C. 1329(j)) is amended by striking $70,000,000 and all that follows through fiscal year 1991 and inserting $200,000,000 for each of fiscal years 2017 through 2021. BState Water Pollution Control Revolving Funds 111.Capitalization grant agreementsSection 602(b) (33 U.S.C. 1382(b)) is amended—
 (1)in paragraph (13)(B)(iii), by striking ; and and inserting a semicolon; (2)in paragraph (14), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (15)the State will use at least 15 percent of the amount of each capitalization grant received by the State under this title after September 30, 2016, to provide assistance to municipalities of fewer than 10,000 individuals that meet the affordability criteria established by the State under section 603(i)(2) for projects or activities included on the State’s priority list under section 603(g), to the extent that there are sufficient applications for such assistance..
 112.Water pollution control revolving loan fundsSection 603(d) (33 U.S.C. 1383(d)) is amended— (1)by striking and at the end of paragraph (6);
 (2)by striking the period at the end of paragraph (7) and inserting a semicolon; and (3)by adding at the end the following:
						
 (8)to provide grants to owners and operators of treatment works that serve a population of 10,000 or fewer for obtaining technical and planning assistance and assistance in financial management, user fee analysis, budgeting, capital improvement planning, facility operation and maintenance, equipment replacement, and other activities to improve wastewater treatment plant management and operations, except that the total amount provided by the State in grants under this paragraph for a fiscal year may not exceed one percent of the total amount of assistance provided by the State from the fund in the preceding fiscal year, or 2 percent of the total amount received by the State in capitalization grants under this title in the preceding fiscal year, whichever amount is greatest; and
 (9)to provide grants to owners and operators of treatment works for conducting an assessment of the energy and water consumption of the treatment works, and evaluating potential opportunities for energy and water conservation through facility operation and maintenance, equipment replacement, and projects or activities that promote the efficient use of energy and water by the treatment works, except that the total amount provided by the State in grants under this paragraph for a fiscal year may not exceed one percent of the total amount of assistance provided by the State from the fund in the preceding fiscal year, or 2 percent of the total amount received by the State in capitalization grants under this title in the preceding fiscal year, whichever amount is greatest..
 113.State planning assistanceSection 604(b) (33 U.S.C. 1384(b)) is amended by striking 1 percent and inserting 2 percent. 114.Intended use plan (a)Integrated Priority ListSection 603(g) (33 U.S.C. 1383(g)) is amended to read as follows:
						
							(g)Priority List
 (1)In generalFor fiscal year 2017 and each fiscal year thereafter, a State shall establish or update a list of projects and activities for which assistance is sought from the State’s water pollution control revolving fund. Such projects and activities shall be listed in priority order based on the methodology established under paragraph (2). The State may provide financial assistance from the State’s water pollution control revolving fund only with respect to a project or activity included on such list. In the case of projects and activities eligible for assistance under subsection (c)(2), the State may include on such list a category or subcategory of nonpoint sources of pollution to be addressed.
								(2)Methodology
 (A)In generalNot later than 1 year after the date of enactment of this paragraph, and after providing notice and opportunity for public comment, each State shall establish a methodology for developing a priority list under paragraph (1).
 (B)Priority for projects and activities that achieve greatest water quality improvementIn developing the methodology, the State shall seek to achieve the greatest degree of water quality improvement, taking into consideration—
 (i)the requirements of section 602(b)(5); (ii)whether such water quality improvements would be realized without assistance under this title; and
 (iii)whether the proposed projects and activities would address water quality impairments associated with existing treatment works.
 (C)Considerations in selecting projects and activitiesIn determining which projects and activities will achieve the greatest degree of water quality improvement, the State shall consider—
 (i)information developed by the State under sections 303(d) and 305(b); (ii)the State’s continuing planning process developed under sections 205(j) and 303(e);
 (iii)whether such project or activity may have a beneficial impact related to the purposes identified under section 302(a);
 (iv)the State’s management program developed under section 319; and (v)conservation and management plans developed under section 320 with respect to an estuary lying in whole or in part within the State.
 (D)Nonpoint sourcesFor categories or subcategories of nonpoint sources of pollution that a State may include on its priority list under paragraph (1), the State shall consider the cumulative water quality improvements associated with projects or activities carried out pursuant to the listing of such categories or subcategories.
 (E)Existing methodologiesIf a State has previously developed, after providing notice and an opportunity for public comment, a methodology that meets the requirements of this paragraph, the State may use the methodology for the purposes of this subsection..
 (b)Intended Use PlanSection 606(c) (33 U.S.C. 1386(c)) is amended— (1)in the matter preceding paragraph (1) by inserting and publish after each State shall annually prepare;
 (2)by striking paragraph (1) and inserting the following:  (1)the State’s priority list developed under section 603(g);;
 (3)in paragraph (4), by striking and at the end; (4)by striking the period at the end of paragraph (5) and inserting ; and; and
 (5)by adding at the end the following:  (6)if the State does not fund projects and activities in the order of the priority established under section 603(g), an explanation of why such a change in order is appropriate..
 (c)Transitional ProvisionBefore completion of a priority list based on a methodology established under section 603(g) of the Federal Water Pollution Control Act (as amended by this section), a State shall continue to comply with the requirements of sections 603(g) and 606(c) of such Act, as in effect on the day before the date of enactment of this Act.
 115.Technical assistanceSection 607 is amended to read as follows:  607.Technical assistance (a)Simplified ProceduresNot later than 1 year after the date of enactment of this section, the Administrator shall assist the States in establishing simplified procedures for treatment works to obtain assistance under this title.
 (b)Publication of ManualNot later than 2 years after the date of the enactment of this section, and after providing notice and opportunity for public comment, the Administrator shall publish a manual to assist treatment works in obtaining assistance under this title and publish in the Federal Register notice of the availability of the manual..
 116.Authorization of appropriationsTitle VI (33 U.S.C. 1381 et seq.) is amended by adding at the end the following:  609.Authorization of appropriationsThere is authorized to be appropriated to carry out the purposes of this title the following sums:
 (1)$2,000,000,000 for fiscal year 2017. (2)$3,000,000,000 for fiscal year 2018.
 (3)$4,000,000,000 for fiscal year 2019. (4)$5,000,000,000 for fiscal year 2020.
 (5)$6,000,000,000 for fiscal year 2021.. IIAlternative water source and sewer overflow and stormwater grants 201.Pilot program for alternative water source projects (a)Selection of projectsSection 220(d) (33 U.S.C. 1300(d)) is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).
 (b)Committee resolution procedureSection 220 (33 U.S.C. 1300(e)) is amended by striking subsection (e) and redesignating subsections (f) through (j) as subsections (e) through (i), respectively.
 (c)DefinitionsSection 220(h)(1) (as redesignated by subsection (c) of this section) is amended by striking or wastewater or by treating wastewater and inserting , wastewater, or stormwater or by treating wastewater or stormwater. (d)Authorization of appropriationsSection 220(i) (as redesignated by subsection (c) of this section) is amended by striking $75,000,000 for fiscal years 2002 through 2004 and inserting $75,000,000 for each of fiscal years 2017 through 2021.
 202.Sewer overflow control grantsSection 221 (33 U.S.C. 1301) is amended— (1)by amending the section heading to read as follows: Sewer overflow and stormwater reuse municipal grants;
 (2)by amending subsection (a) to read as follows:  (a)In general (1)Grants to StatesThe Administrator may make grants to States for the purpose of providing grants to a municipality or municipal entity for planning, design, and construction of treatment works to intercept, transport, control, treat, or reuse municipal combined sewer overflows, sanitary sewer overflows, or stormwater.
 (2)Direct municipal grantsSubject to subsection (g), the Administrator may make a direct grant to a municipality or municipal entity for the purposes described in paragraph (1).;
 (3)by amending subsection (e) to read as follows:  (e)Administrative RequirementsA project that receives assistance under this section shall be carried out subject to the same requirements as a project that receives assistance from a State water pollution control revolving fund under title VI, except to the extent that the Governor of the State in which the project is located determines that a requirement of title VI is inconsistent with the purposes of this section. For the purposes of this subsection, a Governor may not determine that the requirements of title VI relating to the application of section 513 are inconsistent with the purposes of this section.;
 (4)by amending subsection (f) to read as follows:  (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $500,000,000 for each of fiscal years 2017 through 2021.
 (2)Minimum allocationsTo the extent there are sufficient eligible project applications, the Administrator shall ensure that a State uses not less than 20 percent of the amount of the grants made to the State under subsection (a) in a fiscal year to carry out projects to intercept, transport, control, treat, or reuse municipal combined sewer overflows, sanitary sewer overflows, or stormwater through the use of green infrastructure, water and energy efficiency improvements, and other environmentally innovative activities.; and
 (5)by amending subsection (g) to read as follows:  (g)Allocation of funds (1)Fiscal year 2017Subject to subsection (h), the Administrator shall use the amounts appropriated to carry out this section for fiscal year 2017 for making grants to municipalities and municipal entities under subsection (a)(2) in accordance with the criteria set forth in subsection (b).
 (2)Fiscal year 2018 and thereafterSubject to subsection (h), the Administrator shall use the amounts appropriated to carry out this section for fiscal year 2018 and each fiscal year thereafter for making grants to States under subsection (a)(1) in accordance with a formula to be established by the Administrator, after providing notice and an opportunity for public comment, that allocates to each State a proportional share of such amounts based on the total needs of the State for municipal combined sewer overflow controls, sanitary sewer overflow controls, and stormwater identified in the most recent survey conducted pursuant to section 516 and any other information the Administrator considers appropriate..
				
